SPAETH, Judge,
in support of reversal:
While I agree that the evidence was sufficient to prove possession of heroin, I cannot agree that it was sufficient to prove that appellant brought the drug* into prison.
There being no direct evidence that appellant brought heroin into prison, his conviction on that charge rests solely on inferences from circumstantial evidence. Such evidence may be sufficient, as the cases cited by Judge IPrice demonstrate, provided we are satisfied that “the inferred fact is more likely than not to flow from the proved fact on which it is made to depend.” Judge Price’s Opinion at 88.1 As I *90read Judge Price’s and the lower court’s opinions, they infer that appellant brought heroin into prison from three “proved facts”: (1) appellant had daily opportunity to obtain drugs outside prison; (2) he was not definitely strip-searched when he returned to prison; and (3) drugs are more readily available outside prison than inside. However:
(1) Appellant had daily opportunity to obtain drugs outside and inside prison. Since he spent more hours each day inside than outside, the inference more likely than not to flow from these facts is that he got the drugs inside, not outside.
(2) As Judge Price puts it, the Commonwealth’s testimony “concedes that it is possible to return to prison without [pat or strip] searches.” Judge Price’s Opinion at 88. (I am not sure why Judge Price views this as a concession by the Commonwealth, since the lack of a strip search seems to me vital to the Commonwealth’s allegation that appellant was able to smuggle drugs in.)2 In fact, the testimony on this point was that it was “unlikely” that appellant was not strip searched. A correctional officer testified:
Q. When you say strip searched, is it possible for anyone to get back into this institution without being strip searched who is not on furlough?
A. It is unlikely, but it is possible that a person could come back into the institution without being strip searched because it is standard policy that all people *91coming back in from outside programs are, along with all new people entering the institution, they are, you know, pat searched and processed, and then they are strip searched.
N.T. 23-24 (emphasis added).
Again, the inference more likely than not to flow from these facts is that appellant was not able to smuggle drugs in, but instead got them inside the prison.
(3) The lower court takes as a fact that “[i]t is certainly more likely [appellant] would have far more opportunity to obtain drugs while outside the prison walls than inside.” In my view this observation is not based on any evidence in the record; it therefore must be concluded that the court took judicial notice of the greater availability of heroin outside the jail than inside. However, here, the place where the heroin was obtained was an element of the crime, which had to be proved beyond a reasonable doubt; it was not the type of “fact” that the doctrine of judicial notice requires the fact-finder to accept. See State v. Lawrence, 120 Utah 323, 234 P.2d 600 (1951). Judicial notice may be taken of a fact that “is so commonly known in the community as to make it unprofitable to require proof, and so certainly known as to make it indisputable among reasonable men.” McCormick on Evidence, § 329 at 760 (2d ed., 1972); cf. Fed.R.Ev. 201, and the Advisory Committee’s Note to the rule. The “fact” that drugs are more available to a prisoner outside a prison than inside is not “indisputable,” and may not be a fact at all.3 One needs specific information as to the availability of *92drugs within a specific prison, and also as to the particular prisoner’s experience with, and ability to obtain, drugs. No such information appeared of record. Perhaps the lower court had some private knowledge on these matters. However, the “actual private knowledge by the judge is no sufficient ground for taking judicial notice of a fact as a basis for a finding . . . ” McCormick, supra at 761.
Judge Price insists that “[jjudicial notice plays no part either in [the] conclusion [that appellant brought drugs into prison] or in the acceptance of the fact that drugs are more readily available on the street.” Judge Price’s Opinion at 88. As I understand this statement, Judge Price is saying that the finding “that drugs are more readily available on the street [than in prison]” is based in “no part” on judicial notice, but is an inference from a fact of record. The only fact of record that Judge Price cites, however, is the testimony that the prison follows a strict routine of strip searches of all returning prisoners in order to keep contraband out of the prison. Judge Price’s reliance on this routine is surprising, considering that he has already argued that appellant could easily have smuggled drugs in despite the routine. If appellant could have done so, then so could other prisoners, from whom appellant could then have procured drugs inside the prison. Moreover, even accepted, Judge Price’s inference takes no account of the possibility that drugs were made available in the prison by prison employees not subject to the strip search requirement. See Gettleman v. Werner, supra note 3. There is nothing in the record to show what safeguards, if any, were in effect to *93prevent such persons from trafficking in drugs within the prison.
Appellant’s conviction of bringing contraband into prison is based either wholly on inferences, suspicion, and conjecture, which are insufficient bases, Commonwealth v. Townsend, 428 Pa. 281, 237 A.2d 192 (1968), or on improper judicial notice. It should not stand.
JACOBS, President Judge, and HOFFMAN, J., join in this opinion.

. But see Commonwealth v. Jones, 242 Pa.Super. 471, 364 A.2d 368 (1976), where Judge Price, speaking for the majority, observed that Commonwealth v. DiFrancesco, 458 Pa. 188, 329 A.2d 204 (1974), and Commonwealth v. Turner, 456 Pa. 116, 317 A.2d 298 (1974),
hold that where the sole evidence of guilt or an element of the offense is inferential, then the inferred fact must follow beyond a reasonable doubt from the proved facts. This necessarily follows from the burden placed on the Commonwealth to prove every element of an offense beyond a reasonable doubt.
242 Pa.Super. at 479, 364 A.2d at 372.
Here, the sole evidence that appellant brought drags into prison is inferential. 1 do not see why Judge Price here applies a “more likely than not” test rather than the “beyond a reasonable doubt” test he acknowledged in Jones. However, setting aside this contradiction, and assuming for discussion the propriety of the lower standard, by my reading of the record the Commonwealth’s evidence remains insufficient.


. Judge Price states that “[t]hese packets of heroin were about the size of a dime, and it would not be difficult to hide a packet of that size and avoid detection either from a pat search or a strip search.” Judge Price’s Opinion at 88. I grant the possibility in the case of a pat search, but the overwhelming likelihood is that appellant was strip searched. See discussion in text, infra. In the case of a strip search, it may be seen from the following description that the possibility of concealment is most unlikely:
This requires the inmate to take off all of his clothes, which are then searched, and submit to a body search. The inmate raises his arms, opens his mouth for inspection and removes his dentures, if any. He must also spread his legs apart, lift his penis and scrotum to reveal the area directly between his legs. He must also bare the soles of his feet. The inmate must then bend over and spread his buttocks to reveal his anus to the guard.
Hodges v. Klein, 412 F.Supp. 896, 897 (D.N.J.1976).


. There is ample indication that drugs may be available inside prisons, having been smuggled in by prisoners or by other persons. See Sostre v. Prieser, 519 F.2d 763 (2d Cir. 1975) (remanding for findings on the necessity of rectal searches to prevent the intra-prison transfer of contraband as applied to a segregated inmate); Hodges v. Klein, supra note 2 (holding that the requirement of strip searches is within the discretion of prison officials, but that the use of anal inspections must be more circumscribed — “It can also be said that the institution has an interest in controlling the intra-prison flow of contraband as well as to protect the safety of prison guards and other inmates.” Id. at 900.); Ferguson v. Cardwell, 392 F.Supp. 750 (D.Ariz.1975) (constitutionality of taking blood samples from prisoners suspected of using drugs); Gettleman v. Werner, 377 F.Supp. *92445, 447 (W.D.Pa.1974) (dismissing a 42 U.S.C.A. § 1983 action by a teacher-employee who was strip searched on a prison visit — “Smuggling contraband in and out of the prison is and has been a serious problem. Participants have been employees and guards as well as inmates.”) And see The New York Times, June 9, 1977, “28 Indicted in Plot to Take Contraband into Brooklyn Jail” — “21 current and former Department of Correction employees and 7 confederates were indicted and arrested on charges of taking bribes to smuggle narcotics .. . into the Brooklyn House of Detention for use by inmates.”; The Phila. Evening Bulletin, August 5, 1977, “Guard Arrested on ‘Pot’ Charge.”